Citation Nr: 1409939	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  06-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbosacral spine, prior to March 23, 2009, and a rating in excess of 40 percent for the disability from March 23, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979, from August 1991 to November 1991, and from February 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2006, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In August 2007, May 2008, and October 2011, the Board remanded the case for additional development.  

In September 2012, the Board denied the Veteran's appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court granted a joint motion of the parties and remanded the issue to the Board for action consistent with the terms of the joint motion.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.

The Board points out that the issues of whether a timely substantive appeal of an October 2005 VA rating decision has been received (addressing the issue of entitlement to an initial rating in excess of 10 percent for radiculopathy involving the right lower extremity) and whether a timely notice of disagreement with a December 2007 VA rating decision has been received (addressing the issue of entitlement to an initial rating in excess of 10 percent for radiculopathy involving the left lower extremity) were raised by the Veteran.  See January and February 2009, November 2011, and July 2012 statements from the Veteran.  These matters are again referred to the originating agency for appropriate action.


REMAND

In January 2014, the Veteran submitted additional pertinent evidence to the Board and requested the Board to remand the claim in order for the originating agency to review the newly submitted evidence.  The issue on appeal must be remanded to allow the requested review.  

As this issue is being remanded, the RO or the Appeals Management Center (AMC) should undertake appropriate development to obtain all outstanding treatment records pertinent to the issue on appeal.  Moreover, since the Veteran has not been afforded a VA examination to determine the current degree of severity of his low back disability since March 2009 and it is contended that the Veteran has ankylosis of the lumbar spine, he should be afforded a VA examination while this case is in remand status.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

2.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his lumbosacral spine and to determine whether ankylosis of the lumbosacral sacral spine has been present at any time during the pendency of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.
The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should state whether ankylosis is present and if so the examiner should identify the angle of the ankylosis.  The examiner should also provide an opinion as to whether ankylosis has been present at any time during the period of the claim.  In answering this question, the examiner should address the private treatment records dated from 2004 and 2006 indicating that the Veteran experienced fixation of the spine.

The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal based on all evidence received since the claim was last considered by the originating agency.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


